ORDER

PER CURIAM:
AND NOW, this 31st day of October, 2001, the Petition for Allowance of Appeal is hereby granted, limited to the following issues:
(1) Whether Claimant filed his workers’ compensation claim within three years of the date on which he knew or should have known of the causal connection between his injuries and his employment?
(2) Whether the Commonwealth Court erred in holding that Employer received notice of Claimant’s work-related injuries within 120 days of the discovery of those conditions?